FI\.EDf

UNITED sTATEs DISTRICT CoURT APR3 0 mg

FOR THE DISTRICT OF COLUMBIA G\erk, U.S. D\str\ct & Bankruptcy
Courts for the Dlstrict ot Co\umb\a

SAMUE',L T. DEMISSE,

)
)
Plaintiff, )

) .

v. ) Civil Action No.: 1:l9-cv-01053 (UNA)
)
CATHOLIC CHARITIES, )
)
Defendant. )
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro `se complaint
(“Compl.”) and application for leave to proceed in forma pauperis (“IFP”). The Court will grant
the IFP application and dismiss the case for lack of subject matter jurisdiction See Fed. R. Civ.
P. lZ(h)(3) (requiring the court to dismiss an action “at any time” if it determines that the subject
matter jurisdiction is Wanting).

iPlaintiff, a resident of Washington, D.C., sues Catholic Charities (Archdiocese of
Washington), also located in Washington, D.C. Plaintiff alleges that he Was staying at homeless
shelter run by defendant and that he suffered: negligence, infliction of emotional distress,
harassment, and violation of unspecified civil rights. Plaintiff then describes Several altercations
and disagreements that have occurred during his time at the shelter.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only When a “federal question” is presented or the parties are of diverse citizenship and the amount

in controversy exceeds $75,000. A party seeking relief in the district court must at least plead facts

that bring the suit within the court's jurisdiction See Fed. R. Civ. P. 8(a). Failure to plead such
facts Warrants dismissal of the action. See Fed. R. Civ. P. lZ(h)(3).
While plaintiff generally mentions “discrimination” and violation of his “civil right,” he

fails to actually allege any facts presenting a federal question. He also fails to satisfy the burden

 

 

Date: April , 2019 United StatAiDistrict Judge